Case 2:20-cv-09805-AB-AGR Document 131 Filed 07/15/21 Page 1 of 4 Page ID #:1706




                             NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUL 15 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

  CHRISTINA ASTORGA; et al.,                      No.    21-55059

                  Plaintiffs-Appellants,          D.C. No.
                                                  2:20-cv-09805-AB-AGR
   v.

  COUNTY OF LOS ANGELES, a municipal              MEMORANDUM*
  corporation; et al.,

                  Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Central District of California
                     Andre Birotte, Jr., District Judge, Presiding

  In re: CHRISTINA ASTORGA; et al.,               No.    21-70845
  ______________________________
                                                  D.C. No.
  CHRISTINA ASTORGA; et al.,                      2:20-cv-09805-AB-AGR

                  Petitioners,
                                                  ORDER
   v.

  UNITED STATES DISTRICT COURT
  FOR THE CENTRAL DISTRICT OF
  CALIFORNIA, LOS ANGELES,

                  Respondent,

        *
               This disposition is not appropriate for publication and is not precedent
  except as provided by Ninth Circuit Rule 36-3.
Case 2:20-cv-09805-AB-AGR Document 131 Filed 07/15/21 Page 2 of 4 Page ID #:1707




  COUNTY OF LOS ANGELES, a municipal
  corporation; et al.,

                  Real Parties in Interest.

                             Petition for Writ of Mandamus

                          Argued and Submitted July 8, 2021
                              San Francisco, California

  Before: GRABER and LEE, Circuit Judges, and VRATIL,** District Judge.

        In Case No. 21-55059, Plaintiffs appeal the denial of a preliminary

  injunction ordering Defendants to return their property following the Los Angeles

  County Sheriff’s Department’s (“LASD”) seizure of various items during two

  protests in September 2020. In Case No. 21-70845, Plaintiffs petition for a writ of

  mandamus ordering the district court to disclose Defendants’ ex parte, in camera

  submission cited as the basis for that denial. Reviewing for abuse of discretion,

  Garcia v. Google, Inc., 786 F.3d 733, 739 (9th Cir. 2015) (en banc), we affirm the

  denial of the preliminary injunction.1 We grant the petition for a writ.

        1. The district court did not abuse its discretion in denying a preliminary

  injunction because Plaintiffs failed to show irreparable harm from any delay in



        **
                The Honorable Kathryn H. Vratil, United States District Judge for the
  District of Kansas, sitting by designation.
         1
           We deny Defendants’ motion to dismiss because the return of some of
  Plaintiffs’ property does not render this appeal moot.

                                              2
Case 2:20-cv-09805-AB-AGR Document 131 Filed 07/15/21 Page 3 of 4 Page ID #:1708




  reclaiming their property. See Marlyn Nutraceuticals, Inc. v. Mucos Pharma

  GmbH & Co., 571 F.3d 873, 879 (9th Cir. 2009) (holding that "[i]n general,

  mandatory injunctions ‘are not granted unless extreme or very serious damage will

  result and are not issued . . . where the injury complained of is capable of

  compensation in damages’" (citation omitted) (emphasis added)). Plaintiffs fail to

  meet that high burden because they do not claim that Defendants, in fact, deprived

  them of digital papers or effects that they could not otherwise access. See Riley v.

  California, 573 U.S. 373, 393–94 (2014) (holding that cellphones allow people to

  "lug around every piece of mail they have received for the past several months,

  every picture they have taken, or every book or article they have read"). Plaintiffs’

  claim that California’s procedures for the return of seized property violate due

  process is foreclosed. See Perkins v. City of W. Covina, 113 F.3d 1004, 1011 (9th

  Cir. 1997) (holding that California’s procedures to litigate the return of seized

  property satisfy due process), rev’d on other grounds, 525 U.S. 234 (1999); see

  also Oziel v. Superior Ct., 273 Cal. Rptr. 196, 201 (Ct. App. 1990) (holding that

  "[t]he same rule applies to property seized without a warrant" as applies to

  property seized with a warrant).

        2. We grant Plaintiffs’ petition for a writ of mandamus in Case No. 21-

  70845. The district court has two options. The court can reveal the information on

  which it relied in denying the preliminary injunction. See Am.-Arab Anti-



                                            3
Case 2:20-cv-09805-AB-AGR Document 131 Filed 07/15/21 Page 4 of 4 Page ID #:1709




  Discrimination Comm. v. Reno, 70 F.3d 1045, 1069 (9th Cir. 1995) (holding that it

  is "the firmly held main rule that a court may not dispose of the merits of a case on

  the basis of ex parte, in camera submissions" (quoting Abourezk v. Reagan, 785

  F.2d 1043, 1061 (D.C. Cir. 1986))); Al Haramain Islamic Found., Inc. v. U.S.

  Dep’t of Treasury, 686 F.3d 965, 983 (9th Cir. 2012) (holding that courts should

  consider the "practical reality" of disclosure on an investigation, not the

  government’s "abstract concerns[,]" and that redactions may prove to be a

  compromise solution). Alternatively, the district court can make appropriate

  findings to justify its blanket non-disclosure order, as our case law would require.

  See Al Haramain Islamic Found., Inc., 686 F.3d at 980 (applying the balancing test

  from Mathews v. Eldridge, 424 U.S. 319 (1976)); United States v. Thompson, 827

  F.2d 1254, 1258–59 (9th Cir. 1987) (holding that "[a]bsent . . . compelling

  justification, ex parte proceedings are anathema in our system of justice"). The

  district court may wish to consider, for instance, Defendants’ concession at oral

  argument that Plaintiffs here likely are no longer suspects in an ongoing criminal

  investigation.

        In Case No. 21-55059, AFFIRMED; in Case No. 21-70845, PETITION

  GRANTED.




                                             4
